Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of transparent inspection reservoirs”.  It is not clear how these reservoirs are related to inspection and in what way they are transparent.  Is a certain portion of the reservoir/walls/bottoms/tops capable of being viewed through some sort of imaging equipment/scope?
Appropriate clarification is required.
Claim 17 recites “wherein an inner surface of the first inlet has a fluid affinity that is different than a fluid affinity of a surface of the first plate that is facing the second inlet opening” however claim 1 had previously recited that “first plate having a first inlet opening which faces the filter member and a second plate stacked on the first plate”.  Applicant should clarify the different locations of the variant 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenstein et al. (2013/0112612).
With regard to claim 1 and 16, Blankenstein et al. teach a fluid analysis cartridge (21) which comprises  a housing [0081] including a fluid supply portion (15) configured to supply a fluid sample and a filter member (14) disposed and capable of allowing the fluid sample supplied to the fluid supply portion to pass therethrough, and an inspection unit (analysis chamber (20) coupled to the housing to allow the fluid sample which has passed through the filter member to flow therein to be inspected; and 
A pressurizing member [0164] capable of pressurizing the cartridge and to move the fluid sample, which is supplied, to the fluid supply portion to the inspection unit, wherein the inspection unit comprises;

a second plate (2) stacked on (“stacked on” is interpreted as a relative term given the ability of the device to be turned over) the first plate and including a second inlet portion (aka a through hole seen in Figure 1) (is interpreted as the entire portion below and opened under (4) and (14) corresponding to the first inlet portion), 
a plurality of transparent inspection reservoirs (i.e., transparent in the respect that you can see through the fluid when they are filled (19)(9)) adjacent the inspection chamber (20), alternatively the materials cited [0023] are well known to be capable of transparency) and
wherein the inlet portion has  smaller width than that of the second inlet portion (figure 7 and [0086] teach widening).
	With regard to claim 2, Blankenstein et al. teach channel (9) and all portions that come before it as being capable of being a fluid sample movement path that is capable of meeting this intended use [0152-0155].
	With regard to claim 3, throughout the device, Blankenstein et al. teach the use of hydrophobic coatings [0013][0027][0088].
	With regard to claim 4, and the broadly claimed recitations, Blankenstein et al. teach the use of hydrophobic coatings [0013][0027][0088].
	With regard to claim 5, Blankenstein et al. teach much unevenness (Figure 7), also in [0055].
	With regard to claim 6, Blankenstein et al. teach various protrusions capable of preventing backflow [0055][Figure 7).
	With regard to claim 7, Blankenstein et al. teach that their membrane can consist of fiberglass [0037].
	With regard to claim 8 and its great breadth, Blankenstein et al. teach a microspace between the first and second plates.

	With regard to claim 17, and the indefiniteness, Blankenstein et al. teach various portions of their device that are capable of being made hydrophilic/hydrophobic [0111-0112].

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.  
Applicant should more precisely recite their structural detail of their second inlet and their “transparent inspection reservoirs” to necessitate applying different art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/1/2021